DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/29/2018. It is noted, however, that applicant has not filed a certified copy of the instant application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyer (US 2013/0080614).


assigning, by a Dynamic Host Configuration Protocol (DHCP) server, an Internet Protocol (IP) address and a lease term to a client (paragraph [0031] describes a DHCP server allocates addresses with an initial short lease time to a client);
detecting, by the DHCP server within the lease term, whether the client is online (paragraphs [0035]-[0036] describe prior to the expiration of the short lease period, the client may renew the lease, the DHCP server tests to see if the client has been active on the network); and
reclaiming, by the DHCP server after detecting that the client is offline, the IP address assigned to the client (paragraph [0034] describes after the short initial DHCP lease period, if the client has gone inactive, the lease expires and the DHCP server returns the address to the DHCP pool).

As for claim 8, Iyer teaches an apparatus, comprising: at least one processor (paragraph [0022] describes processors); and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to (paragraphs [0046]-[0047] describe computer program product which is loaded in a computer system to perform methods):
assign an Internet Protocol (IP) address and a lease term to a client (paragraph [0031] describes a DHCP server allocates addresses with an initial short lease time to a client);

reclaim, after detecting that the client is offline, the IP address assigned to the client (paragraph [0034] describes after the short initial DHCP lease period, if the client has gone inactive, the lease expires and the DHCP server returns the address to the DHCP pool).

As for claim 15, the claim lists all the same elements of claim 8, but in a non-transitory computer-readable storage medium, storing computer programming that, when executed by an apparatus  (Iyer: paragraphs [0046]-[0047] describe computer program product which is loaded in a computer system to perform methods), cause the apparatus to perform operations of rather than system form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 15.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2013/0080614) in view of  Lynn, JR. et al. (US 2021/0021519), hereinafter Lynn.

As for claim 2, Iyer teaches wherein the detecting whether the client is online comprises:
determining, by the DHCP server, that a detection condition is triggered within a lease term (paragraphs [0033]-[0034] describes the DHCP server assigns the IP address to the client for a short lease duration which quickly ages out inactive devices, if the client has gone inactive, the lease expires and the DHCP server returns the address to the DHCP address pool), and 
Iyer fails to teach
wherein a detecting whether a client is online further comprises:
sending a ping packet to the client, wherein a destination address of the ping packet is the IP address assigned by a DHCP server to the client; and determining, by the DHCP server, that the client is offline based on determination that a ping reply packet corresponding to the ping packet is not received within a preset time; or
sending an address resolution protocol (ARP) packet to the client; and determining, by a DHCP server, that the client is offline based on determination that an ARP reply packet corresponding to the ARP packet is not received within a second preset time.
However, it is well known in the art, to send an ARP probe to a client, as evidenced by Lynn.

sending an address resolution protocol (ARP) packet to the client (paragraph [0073]-[0074] describe a DHCP from an access point transmits an ARP request); and determining, by a DHCP server, that the client is offline based on determination that an ARP reply packet corresponding to the ARP packet is not received within a second preset time (paragraphs [0073]-[0074] describes if the DHCP from an access point transmits an ARP re	quest and does not receive an ARP response in a given duration of time, the access point assumes that the network device is unavailable).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lynn for sending an ARP request to a client. The teachings of Lynn, when implemented in the Iyer system, will allow one of ordinary skill in the art to determine operational status of the client. One of ordinary skill in the art would be motivated to utilize the teachings of Lynn in the Iyer system in order to route network traffic to a client when the client is determined to be available.

As for claim 3, the combined system of Iyer and Lynn teaches wherein the determining the detection condition is triggered within the lease term comprises (Iyer: paragraphs [0033]-[0034] describes the DHCP server assigns the IP address to the client for a short lease duration which quickly ages out inactive devices, if the client has gone inactive, the lease expires and the DHCP server returns the address to the DHCP address pool):

when a current moment is a preset detection time point in the lease term (Lynn: paragraphs [0071]-[0072] describe a time period can be based upon the DHCP lease time associated with network devices and the time period can be set based upon an expectation the DHCP ACK is received at about ½ the of the DHCP lease), determining, by the DHCP server, that the detection condition is triggered within the lease term, wherein the preset detection time point is a moment in the lease term (Lynn: paragraphs [0072]-[0073] describes a DHCP ACK is not received in a given duration of time, then the network device is unavailable e.g. for a 300 second lease, 150+10 seconds could be a period to set as an inactivity time period).

As for claim 4, the combined system of Iyer and Lynn teaches wherein the preset detection time point is a start moment of the lease term (Lynn: paragraph [0072] describes the time period can be set based upon an expectation the DHCP ACK is received at about ½ the time of the DHCP lease).

As for claim 9, Iyer teaches wherein the programming instructions that instruct the at least one processor to detect whether the client is online include instructions to (paragraphs [0046]-[0047] describe computer program product which is loaded in a computer system to perform methods; paragraphs [0036] describes the DHCP server tests to see if the client has been active on the network):

Iyer fails to teach wherein an operation includes:
send a ping packet to a client, wherein a destination address of the ping packet is an IP address assigned by an apparatus to the client; and determine that the client is offline based on determination that a ping reply packet corresponding to the ping packet is not received within a preset time; or
send an address resolution protocol (ARP) packet to a client; and determine that the client is offline based on determination that an ARP reply packet corresponding to the ARP packet is not received within a preset time.
However, it is well known in the art, to send an ARP probe to a client, as evidenced by Lynn.
Lynn discloses wherein an operation includes:
send an address resolution protocol (ARP) packet to the client (paragraph [0073]-[0074] describe a DHCP from an access point transmits an ARP request); and 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lynn for sending an ARP request to a client. The teachings of Lynn, when implemented in the Iyer system, will allow one of ordinary skill in the art to determine operational status of the client. One of ordinary skill in the art would be motivated to utilize the teachings of Lynn in the Iyer system in order to route network traffic to a client when the client is determined to be available.

As for claim 10, the combined system of Iyer and Lynn teaches wherein the programming instructions that instruct the at least one processor to determine the detection condition is triggered within the lease term include instructions to (Iyer: paragraphs [0046]-[0047] describe computer program product which is loaded in a computer system to perform methods; paragraphs [0036] describes the DHCP server tests to see if the client has been active on the network):
when a renewal packet sent by the client is not received at a renewal moment in the lease term, determine that the detection condition is triggered within the lease term; or


As for claim 11, the combined system of Iyer and Lynn teaches wherein the preset detection time point is a start moment of the lease term (Lynn: paragraph [0072] describes the time period can be set based upon an expectation the DHCP ACK is received at about ½ the time of the DHCP lease).

As for claims 16-18, these claims listed all the same elements of claims 9-11, respectively, but in a non-transitory computer-readable storage medium (Iyer: paragraphs [0047] describes the invention is embedded in nontransitory fashion in a computer program product).  Therefore, the supporting rational of the rejection to claims 9-11 applies equally as well to claims 16-18, respectively.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2013/0080614) in view of Jimmei (US 2008/0069137).

As for claim 5, Iyer teaches all the limitations set forth above except an assigning comprising:
assigning an IP address that has a lower priority than other IP addresses in an IP address pool.
However, it is well known in the art, to assign an address based on priorities, as evidenced by Jimmei.
Jimmei discloses an assigning comprising:
assigning an IP address that has a lower priority than other IP addresses in an IP address pool (paragraph [0029] describes a communication apparatus selects an address for using in connection, the act of selecting an address for connection is construed as assigning the address; paragraph [0063] describes a changing unit changes the priority of the extended IPv6 address such that the priority value becomes lower than the priority value of the IPv6 address; paragraph [0097] describes a selecting unit selects the address for connection in the order of IPv6 address, the extended IPv6 address and the IPv4 address).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jimmei for selecting addresses for connection according to their priority. The teachings of Jimmei, when implemented in the Iyer system, will allow one of ordinary skill in the art to select an address at a level preferably used when connecting to an external communication device. One of ordinary skill in the art would be motivated to utilize the teachings of Jimmei in the Iyer system in order to utilize all addresses that are available in a group of 

As for claim 12, Iyer teaches the programming instructions that instruct the at least one processor to assign the IP address includes instructions to (paragraphs [0046]-[0047] describe computer program product which is loaded in a computer system to perform methods; paragraph [0031] describes a DHCP server allocates addresses with an initial short lease time to a client):
assign the IP address (paragraph [0031] the DHCP server allocates addresses to the client).
Iyer fails to teach wherein an assign comprising: assign an IP address that has a lower priority than other IP addresses in an IP address pool.
However, it is well known in the art, to assign an address based on priorities, as evidenced by Jimmei.
Jimmei discloses an assigning comprising:
assign an IP address that has a lower priority than other IP addresses in an IP address pool (paragraph [0029] describes a communication apparatus selects an address for using in connection, the act of selecting an address for connection is construed as assigning the address; paragraph [0063] describes a changing unit changes the priority of the extended IPv6 address such that the priority value becomes lower than the priority value of the IPv6 address; paragraph [0097] describes a selecting unit selects the address for connection in the order of IPv6 address, the extended IPv6 address and the IPv4 address).
.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2013/0080614) in view of Stapp et al. (US 7,152,117 B1), hereinafter Stapp.

As for claim 6, Iyer teaches all the limitations set forth above except wherein after an assigning an IP address and a lease term to a client, a method further comprises:
updating, by a DHCP server, a status of the IP address assigned to the client and stored in the DHCP server to unavailable; or
setting, by the DHCP server, the IP address assigned to the client and stored in the DHCP server to a high priority.
However, it is well known in the art, to store configuration associated with IP addresses maintained by a DHCP server, as evidenced by Stapp.
Stapp discloses

updating, by a DHCP server, a status of the IP address assigned to the client and stored in the DHCP server to unavailable (col. 11, lines 1-15 describe after the DHCP server leases an IP address in response to a request or a renew request, configuration information associated with the address in a data structure for leased addresses is updated by entering the offered address, binding the accepted address or extending the lease duration for the renewed address.  The data structure for leased addresses in construed as information indicates that the addresses are unavailable i.e. leased); or
setting, by the DHCP server, the IP address assigned to the client and stored in the DHCP server to a high priority.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Stapp for updating a data structure associated with leased addresses. The teachings of Stapp, when implemented in the Iyer system, will allow one of ordinary skill in the art to keep track of status of addresses maintained by a DHCP server. One of ordinary skill in the art would be motivated to utilize the teachings of Stapp in the Iyer system in order to assign available addresses to other clients to prevent a shortage of available addresses, once an address becomes available it will be assigned to a client that requests for an address instead of waiting for the lease term to expire which may delay the address allocation process.


update a status of an IP address assigned to a client and stored in an apparatus to unavailable; or
set the IP address assigned to the client and stored in the apparatus to a high priority.
However, it is well known in the art, to store configuration associated with IP addresses maintained by a DHCP server, as evidenced by Stapp.
Stapp discloses
wherein a programming instructions further instruct the at least one processor to (col. 16, lines 34-36 describes instructions are executed by a processor):
update a status of an IP address assigned to a client and stored in an apparatus to unavailable (col. 11, lines 1-15 describe after the DHCP server leases an IP address in response to a request or a renew request, configuration information associated with the address in a data structure for leased addresses is updated by entering the offered address, binding the accepted address or extending the lease duration for the renewed address.  The data structure for leased addresses in construed as information indicates that the addresses are unavailable i.e. leased); or
set the IP address assigned to the client and stored in the apparatus to a high priority.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Stapp for updating a data structure associated with leased addresses. The teachings of Stapp, when 

As for claim 19, the claim lists all the same elements of claim 13, but in a non-transitory computer-readable storage medium (Iyer: paragraph [0047] describes the invention is embedded in nontransitory fashion in a computer program product). Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 19.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2013/0080614) in view of Bahl (US 6,957,276 B1).

As for claim 7, Iyer teaches all the limitations set forth above except after an IP address assigned to a client is reclaimed, updating, by a DHCP server, a status of the IP address assigned to the client and stored in the DHCP server to available; or
after an IP address assigned to a client is reclaimed, setting, by a DHCP server, the IP address assigned to the client and stored in the DHCP server to a low priority.

Bahl discloses
after an IP address assigned to a client is reclaimed, updating, by a DHCP server, a status of the IP address assigned to the client and stored in the DHCP server to available (col. 11, lines 54-63 describe a process of reclaiming a leased address from a client, the DHCP sends a DHCP RECLAIM command and if the DHCP server receives an ACK or a NACK, it will change the state of the IP address to a free state i.e. available); or
after an IP address assigned to a client is reclaimed, setting, by a DHCP server, the IP address assigned to the client and stored in the DHCP server to a low priority.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bahl for updating a state of addresses that have been reclaimed by a DHCP server. The teachings of Bahl, when implemented in the Iyer system, will allow one of ordinary skill in the art to keep track of status of addresses maintained by a DHCP server. One of ordinary skill in the art would be motivated to utilize the teachings of Bahl in the Iyer system in order to reclaim permanent IP addresses that have finite lease through a DHCP server so that the addresses can be re-assign to other clients.

As for claim 14, Iyer teaches all the limitations set forth above except wherein programming instructions further instruct at least one processor to:

after an IP address assigned to a client is reclaimed, set the IP address assigned to the client and stored in an apparatus to a low priority.
However, it is well known in the art, to update status of address that is no longer used by a client, as evidenced by Bahl.
Bahl discloses
after an IP address assigned to a client is reclaimed, update a status of the IP address assigned to the client and stored in the DHCP server to available (col. 11, lines 54-63 describe a process of reclaiming a leased address from a client, the DHCP sends a DHCP RECLAIM command and if the DHCP server receives an ACK or a NACK, it will change the state of the IP address to a free state i.e. available); or
after an IP address assigned to a client is reclaimed, set the IP address assigned to the client and stored in the DHCP server to a low priority.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bahl for updating a state of addresses that have been reclaimed by a DHCP server. The teachings of Bahl, when implemented in the Iyer system, will allow one of ordinary skill in the art to keep track of status of addresses maintained by a DHCP server. One of ordinary skill in the art would be motivated to utilize the teachings of Bahl in the Iyer system in order to reclaim permanent IP addresses that have finite lease through a DHCP server so that the addresses can be re-assign to other clients.

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Batke et al. (US 7,200,649 B1) teach adaptive method for duplicate IP address detection
Wu et al. (US 2014/0344444) teach recovery of Dynamic Host Configuration Protocol IP addresses
Borsato et al. (US 6,654,891 B1) teach trusted network binding using LDAP 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH T. NGUYEN/Examiner, Art Unit 2459